Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDSs) submitted on 3/28/22 and 7/19/22 were filed after the mailing date of the 1/21/22 Non-Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Reasons for Allowance
	Claims 1, 3-9, 12, 15-16, and 18-23 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Castellana (US 5074852 A). 

    PNG
    media_image1.png
    163
    441
    media_image1.png
    Greyscale
	As to claim 1, Castellana discloses an ostomy appliance 10 (Fig.3;Abstract; See 112 rejection above) having: 	a body side member 11 (first adhesive layer 11 Col.3,ll.18-45) comprising:  		a proximal surface (lower Fig.3) and a distal surface (upper Fig.3), at least a portion of the proximal surface comprising an adhesive (as distal surface with portion of adhesive of first adhesive layer 11 as body side member) adapted to secure the ostomy appliance to skin of a user (Fig.3 Col.3,ll.47-52); 	 	a nonwoven element 12/32 (backing layer/film 12 Fig.3 Col.3,ll.55-56; backing layer/film 32 Fig.3,Col.3,ll.64-65) (nonwoven fabrics Col.4,ll.8-11,1); and a distal adhesive between 12 and 32 Col.4,ll.23-24, as at least a portion of releasable material provided in nonwoven element as claimed below)  		secured (via adhesive 31 Fig.3,Col.3,ll.63 and backing 12 Fig.3;Col.3,ll.55-56) to the distal surface of the body side member 11 (via 12 and adhesive 31 Fig.3;Col.4,ll.33-34;Col.3,ll.55-56,63); and 	 	a stoma-receiving opening 20 formed through the body side member 11 (aperture 20 formed through 11 Fig.3,Col.4,ll.35-36);  	 	wherein the nonwoven element 12/32 comprises a releasable material (at least distal adhesive provided on upper/distal surface of backing 32 Col.4,ll.23-24).

 	However, as to independent claim 1, Castellana  fails to teach or fairly suggest wherein, upon contact with stomal output, the water soluble component of the non-woven material dissolves and releases the releasable material from the non-woven element to neutralize at least one enzyme activity and pH of the stomal output.

  	
	As further presented on pages 5-6 of the 7/19/22 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the releasable material of Castellana to provide wherein, upon contact with stomal output, the water soluble component of the non-woven material dissolves and releases the releasable material from the non-woven element to neutralize at least one enzyme activity and pH of the stomal output.  One of skill would not have been motivated to modify the teachings of Castellana to provide the above combination elements and functions, where Castellana fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so, where Castellan fails to teach or suggest that the releasable material is capable of neutralizing at least one enzyme activity and pH of the stomal output.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781